Vinje, C. J.
Various claims are made by the appellants to the effect that there is no evidence to show a completed gift; that a new arrangement was made in 1917, the nature of which we do not know, and there is a lack of proof to show claimant is entitled to the fifty shares of dividend stock. We think the proof amply sustains the findings of fact, and shall not set forth the evidence because to do so would be of no value to the legal profession.
Upon the facts as found only a few questions of law arise. Claim is made by appellants that Mrs. Merrill is entitled to interest only and not to dividends, and certainly not to stock dividends. This claim is based upon the fact that in her letter of gift she retains the interest thereon for life. There are two answers to this claim: first, that interest includes all earnings on the stock, including stock dividends if issued; and second, that in his letter accepting the gift Frederick covenants that “all income and dividends which shall accrue or be paid upon said stock shall be promptly paid to my said mother as long as she shall live.”
Whether Mrs. Merrill would have the right to have the dividend stock issued to her if he tendered the face value thereof in-cash we need not decide, for it is evident that he *89waived the right to have the stock issued to him as absolute owner because he never tendered her the cash equivalent thereof.. That she was entitled to the dividend stock or its face value in cash is settled by the cases of Soehnlein v. Soehnlein, 146 Wis. 330, 131 N. W. 739, and Miller v. Payne, 150 Wis. 354, 136 N. W. 811.
By the Court, — Judgment affirmed,